Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 1 of 13 - Page ID#: 218




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                        FRANKFORT

   TABERNACLE BAPTIST CHURCH,                         )
   INC. OF NICHOLASVILLE,                             )
   KENTUCKY,                                          )         Civil No. 3:20-cv-00033-GFVT
                                                      )
            Plaintiff,                                )
                                                      )                   OPINION
   V.                                                 )                      &
                                                      )                   ORDER
   ANDREW BESHEAR, in his official                    )
   capacity as Governor of Kentucky, et al.,          )
                                                      )
            Defendants.                               )


                                         ***    ***       ***   ***

        We are a relatively young nation. But our Constitution is the oldest in the world.1 We

describe it as enduring— a value that must be protected not only when it is easy but when it is

hard.

        And this is a hard and difficult time. A new virus sweeps the world, ravages our

economy and threatens our health. Public officials, including the defendants in this case, make

minute by minute decisions with the best of intentions and the goal of saving the health and lives

of our citizens.

        But what of that enduring Constitution in times like these? Does it mean something

different because society is desperate for a cure or prescription?




        1
         “Written in 1787, ratified in 1788, and in operation since 1789, the United States Constitution is
the world’s longest surviving written charter of government.” UNITED STATES SENATE, CONSTITUTION
DAY, https://www.senate.gov/artandhistory/history/common/generic/ConstitutionDay.htm.
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 2 of 13 - Page ID#: 219




        Simply put, that is the question presented here. Tabernacle Baptist Church wants to

gather for corporate worship. They want to freely exercise their deeply held religious belief

about what it means to be a faithful Christian. For them, it is “essential” that they do so. And

they want to invoke the Constitution’s protection on this point.

        But the governor, by executive order, has put a stop to that. He can do that, but he must

have a compelling reason for using his authority to limit a citizen’s right to freely exercise

something we value greatly— the right of every American to follow their conscience on matters

related to religion. As explained below, despite an honest motive, it does not appear at this

preliminary stage that reason exists. Consequently, as explained below, the motions for a

temporary restraining order are GRANTED.

                                                    I

        To curb the spread of the coronavirus in the Commonwealth of Kentucky, Governor

Andrew Beshear has issued a series of executive orders limiting social interaction between

Kentuckians. Non-essential businesses are temporarily closed, restaurants are relegated to take-

out only, and citizens have been asked to practice social distancing. The plaintiffs take exception

to two of these protective measures. On March 19, 2020, as part of broader efforts to “flatten the

curve,”2 acting Secretary of the Cabinet for Health and Family Services Eric Friedlander issued

an order prohibiting “mass gatherings.” [R. 3-7.]. Per Secretary Friedlander’s Order, mass

gatherings include “any event or convening that brings together groups of individuals, including,

but not limited to, community, civic, public, leisure, faith-based, or sporting events; parades;


        2
          The term “flatten the curve” refers to slowing the spread of the coronavirus through the
population. The goal is to “reduce[] the number of cases that are active at any given time, which in turn
gives doctors, hospitals, police, schools, and vaccine-manufacturers time to respond, without becoming
overwhelmed.” Siobhan Roberts, Flattening the Coronavirus Curve, The New York Times,
https://www.nytimes.com/article/flatten-curve-coronavirus.html. The result is that, when plotted on a line
graph, the rate of infection appears as a flattened curve rather than a steep peak.

                                                    2
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 3 of 13 - Page ID#: 220




concerts; festivals; conventions; fundraisers; and similar activities.” Id. (emphasis added). Some

activities which necessarily involve large groups of individuals were excluded. “[A]irports, bus

and train stations, medical facilities, libraries, shopping malls and centers, or other spaces where

persons may be in transit” were not included within the definition of “mass gathering,” nor were

“typical office environments, factories, or retail or grocery stores[.]” Id.

       Later, on March 25, 2020, Governor Beshear issued an executive order mandating all

businesses which are not “life-sustaining” close. [R. 3-5.]. Religious organizations were

excluded from the category of “life-sustaining,” except to the extent they provide “food, shelter

and social services.” Id. Entities allowed to remain open included hardware stores, laundromats

and dry cleaners, law offices, and liquor stores, provided they adhere to social distancing and

hygiene guidelines. See id.

       Plaintiff Tabernacle Baptist Church describes itself as “an independent, fundamental,

Baptist church, independent of the world but dependent on the Word of God.” Id. at ¶ 13. Since

issuance of the above orders, Tabernacle has ceased holding in-person religious services. [R. 3-1

at 5.] Instead, Tabernacle has resorted to broadcasting services online via Facebook or holding

drive-in services wherein congregants may listen to the service over their FM radio. Id. For

Plaintiff, these substitutes offer cold comfort. “Tabernacle has a sincerely-held religious belief

that online services and drive-in services do not meet the Lord’s requirement that the church

meet together in person for corporate worship.” Id. For this reason, Tabernacle argues the

foregoing Orders violate its First Amendment rights to free exercise of religion and freedom of

assembly.3 [R. 1.] Tabernacle argues it is likely to succeed on the merits of its claims because

the orders are not narrowly tailored to serve the public health interest.


       3
           The executive order has yet to be enforced against Plaintiff Tabernacle. However, the Court


                                                     3
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 4 of 13 - Page ID#: 221




        Defendants dispute this characterization. Although not required in the context of ruling

on a TRO, the Court held a telephone hearing this afternoon, shortly after the Defendants filed an

appeal in a similar case. Counsel for Tabernacle, the Attorney General, Secretary Friedlander,

and Governor Beshear participated in the call. Defendants argued the prohibition on mass

gatherings is constitutional, because it is applicable to all mass gatherings generally. Further, the

Defendants pointed out factual distinctions between the social interaction that takes place in a

transactional setting, such as a grocery store, and the communal nature of religious services. The

arguments made were substantive, not jurisdictional.

        Notably, Tabernacle’s is not the first challenge that has sought to enjoin the actions of

Kentucky officials that curtailed residents’ ability to participate in corporate worship. To date,

three other district courts in Kentucky have considered whether to grant a temporary restraining

order to enjoin government proscriptions on religious gatherings. In one case, the plaintiff

church requested a TRO against the City of Louisville’s prohibition on drive-in church services

on Easter. On Fire Christian Ctr., Inc. v. Fischer, No. 3:20-CV-264-JRW, 2020 U.S. Dist.




notes that there is no issue at this preliminary stage concerning Tabernacle’s ability to establish standing
in this apparent pre-enforcement challenge. McKay v. Federspiel, 823 F.3d 862, 867 (6th Cir. 2016); see
also Michigan Gas Co. v. F.E.R.C., 115 F.3d 1266, 1269 (6th Cir. 1997) (“Standing ‘is a qualifying
hurdle that plaintiffs must satisfy even if raised sua sponte by the court.’”). To bring such a challenge, a
plaintiff must sufficiently allege (1) “an intention to engage in a course of conduct arguably affected with
a constitutional interest,” (2) that is “proscribed by a [law],” and (3) “there exists a credible threat of
prosecution thereunder.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 159 (2014) (citation omitted).
It is beyond dispute that the first two elements are easily met. As to the third element, the Court notes first
that violation of the recently promulgated executive orders is a Class A misdemeanor under Kentucky
law. See KRS § 39A.990; see also KRS § 532.020(2); KRS § 534.040 (setting forth the penalties for a
Class A misdemeanor). And second, there is an established record of enforcement against churches that
have violated the executive order in the same way Tabernacle proposes. See Maryville Baptist, 2020 U.S.
App. LEXIS 14213, at *1 (6th Cir. May 2, 2020); Roberts, 2020 U.S. Dist. LEXIS 77987, at *2 (E.D. Ky.
May 4, 2020). Thus, it appears that Tabernacle also meets this third and final element. In sum, on the
limited record before the Court, it appears that Tabernacle meets each element of the pre-enforcement
standing analysis and, notably, the Governor has advanced no argument to the contrary. Indeed, the
Governor, to this point in the litigation, evinces an intent to continue enforcing the orders at issue.


                                                      4
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 5 of 13 - Page ID#: 222




LEXIS 65924 (W.D. Ky. Apr. 11, 2020). The other two cases centered on the constitutionality

of Governor Beshear’s executive orders. See Roberts v. Neace, No. 2:20-CV-054-WOB, 2020

U.S. Dist. LEXIS 77987 (E.D. Ky. May 4, 2020); Maryville Baptist Church, Inc. v. Beshear, No.

3:20-CV-278-DJH, 2020 U.S. Dist. LEXIS 70072 (W.D. Ky. Apr. 18, 2020). Appeals are

pending before the Sixth Circuit in each of these latter cases. In Roberts, plaintiffs have moved

for an injunction pending appeal that would permit them to attend in-person church services this

Sunday. [Roberts, et al. v. Neace, et a., 2:20-54-WOB-CJS, R. 56.] The Plaintiffs in Maryville

Baptist are awaiting a district court ruling on their motion to enjoin the Governor’s prohibition

on mass gatherings as it applies to in-person religious services while their appeal remains

pending. Id.

       While instructive, this Court is not bound by the decisions of the district courts in those

cases. See Camreta v. Greene, 563 U.S. 692, 709 n. 7 (2011); Ohio A. Philip Randolph Inst. v.

Larose, 761 F. App'x 506, 514 n. 4 (6th Cir. 2019) (“[T]ypically district court judges are not

bound by previous decisions of other judges within the same district.”). Ultimately, the

constitutionality of these governmental actions will be resolved at the appellate level, at which

point the Sixth Circuit will have the benefit of the careful analysis of the various district courts,

even if we disagree.

                                                  II

       Rule 65 allows the Court to issue a TRO without notice to the other party only if “(A)

specific facts in an affidavit or a verified complaint clearly show that immediate and irreparable

injury, loss, or damage will result to the movant before the adverse party can be heard in

opposition; and (B) the movant’s attorney certifies in writing any efforts made to give notice and

the reasons why it should not be required.” Fed. R. Civ. P. 65(b)(1). As noted, the Governor and



                                                  5
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 6 of 13 - Page ID#: 223




Secretary Friedlander filed an appearance, and participated in a hearing held earlier today.

Additionally, although the Governor has not yet prepared a response to the instant motion, the

Court considered briefing filed by the defendants in other, similar challenges to the prohibition

on mass gatherings as it pertains to religious services, and provided at the Court’s request. In

determining whether to issue a TRO, the Court examines: 1) whether the movant has shown a

strong likelihood of success on the merits; 2) whether the movant will suffer irreparable harm if

the injunction is not issued; 3) whether the issuance of the injunction would cause substantial

harm to others; and 4) whether the public interest would be served by issuing the injunction.

Overstreet v. Lexington–Fayette Urban County Government, 305 F.3d 566, 573 (citations

omitted).

        “[A] temporary restraining order is an extraordinary remedy designed for the limited

purpose of preserving the status quo pending further proceedings on the merits[.]” Stein v.

Thomas, 672 Fed. App’x 565, 572 (6th Cir. 2016). This is because “our entire jurisprudence

runs counter to the notion of court action taken before reasonable notice and an opportunity to be

heard has been granted both sides of a dispute.” Reed v. Cleveland Bd. of Educ., 581 F.2d 570,

573 (6th Cir. 1978) (quoting Granny Goose Foods, Inc. v. Teamsters, 415 U.S. 423, 439 (1974)).

Thus, Tabernacle must show that the foregoing preliminary injunction factors are met, and that

immediate, irreparable harm will result if the TRO is not issued.

                                                 A

       The First Amendment provides that “Congress shall make no law respecting an

establishment of religion, or exercising the free exercise thereof,” with few exceptions. U.S.

Const. amend. 1. “When constitutional rights are threatened or impaired, irreparable injury is

presumed.” ACLU Fund of Mich. v. Livingston Cnty., 796 F.3d 636, 649 (6th Cir. 2015)



                                                 6
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 7 of 13 - Page ID#: 224




(internal citations omitted). The Supreme Court has held “[t]he loss of First Amendment

freedoms, for even minimal periods of time, unquestionably constitutes irreparable injury.”

Elrod v. Burns, 427 U.S. 347, 373 (1976). This is precisely what Tabernacle alleges: violation of

its First Amendment rights, specifically its right to exercise its religion and the right to freely

assemble. [R. 1; R. 3-1.] Sixth Circuit precedent establishes that, “when a party seeks a

preliminary injunction on the basis of a . . . violation of the First Amendment, the likelihood of

success on the merits often will be the determinative factor.” Jones v. Caruso, 569 F.3d 258, 265

(6th Cir. 2009).

       Of course, “[t]he possession and enjoyment of all rights are subject to such reasonable

conditions as may be deemed by the governing authority of the country essential to the safety,

health, peace, good order and morals of the community.” Crowley v. Christensen, 137 U.S. 86,

89 (1890). The question becomes, then, whether the mass gathering prohibition issued by

Governor Beshear amounts to “reasonable conditions” on Kentuckians’ constitutional right to

free exercise of their sincerely-held religious beliefs. Context is important. The orders at issue

do not simply restrict religious expression; they restrict religious expression in an attempt to

protect the public health during a global pandemic. As a result, the Court is tasked with

identifying precedent in unprecedented times.

       Defendant Governor Beshear and other courts have looked to Jacobson v. Massachusetts,

197 U.S. 11 (1905). See In re Abbott, 954 F.3d 772 (5th Cir. 2020); Adams & Boyle, P.C. v.

Slatery, 2020 U.S. App. LEXIS 13357 (6th Cir. Apr. 24, 2020); On Fire Christian Ctr. v.

Fischer, 2020 U.S. Dist. LEXIS 65924, *16–17 (W.D. Ky. Apr. 11, 2020). There, the Supreme

Court considered whether, when faced with an outbreak of smallpox, the city of Cambridge

could constitutionally require its adult residents to receive vaccinations against the disease. See



                                                   7
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 8 of 13 - Page ID#: 225




Jacobsen, 197 U.S. at 25–26. Those who refused to vaccinate were subjected to a fine. Id. at 26.

Although the defendant argued the law was an invasion of his liberty and violative of due

process, the Supreme Court upheld the vaccination requirement based on public health concerns.

Id. at 39.

        Though over a century old, Jacobson is arguably the case that most directly speaks to

“the expanded scope of a state’s police power during times of public health crises[.]” Adams &

Boyle, P.C., 2020 U.S. Dist. LEXIS 13357 at *17. The Fifth Circuit has distilled Jacobson’s

analysis into a clearer, multi-factor test:

        The bottom line is this: when faced with a society-threatening epidemic, a state
        may implement emergency measures that curtail constitutional rights so long as
        the measures have at least some “real or substantial relation” to the public health
        crisis and are not “beyond all question, a plain, palpable invasion of rights secured
        by the fundamental law.” Courts may ask whether the state’s emergency
        measures lack basic exceptions for “extreme cases,” and whether the measures are
        pretextual—that is, arbitrary or oppressive.” At the same time, however, courts
        may not second-guess the wisdom or efficacy of the measures.

In re Abbott, 954 F.3d 772, 784–85 (5th Cir. 2020) (internal citations omitted); see also Adams &

Boyle, P.C. v. Slatery, 2020 U.S. App. LEXIS 13357 (6th Cir. Apr. 24, 2020) (applying the

foregoing factors to the Governor of Tennessee’s directive to “postpone surgical and invasive

procedures that are elective and non-urgent” including abortions). The Jacobson test gives states

considerable leeway in enacting measures during public health emergencies. However, “even

under Jacobson, constitutional rights still exist.” On Fire Christian Ctr., 2020 U.S. Dist. LEXIS

65924 at * 15. And while courts should refrain from second-guessing the efficacy of a state’s

chosen protective measures, “an acknowledged power of a local community to protect itself

against an epidemic . . . might go so far beyond what was reasonably required for the safety of

the public, as to authorize or compel the courts to interfere[.]” Jacobson, 197 U.S at 28.




                                                 8
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 9 of 13 - Page ID#: 226




       Here, not only has Tabernacle alleged an irreparable injury, but Tabernacle is likely to

succeed on the merits of its federal constitutional claim. Defendant does not dispute that the

challenged orders place a burden on the free exercise of religion in Kentucky. A law that

incidentally burdens religion, but “that is neutral and of general applicability need not be

justified by a compelling government interest[.]” Church of Lukumi Babalu Aye v. City of

Hialeah, 508 U.S. 520, 531 (1993). If a law is not neutral or generally applicable, then it “must

be justified by a compelling governmental interest and must be narrowly tailored to advance that

interest.” Id. 531–32. Even viewed through the state-friendly lens of Jacobson, the prohibition

on religious services presently operating in the Commonwealth is “beyond what was reasonably

required for the safety of the public.” Jacobson, 197 U.S. at 28.

       The Sixth Circuit recently addressed a similar challenge to Kentucky’s prohibition on

religious services. See Maryville Baptist Church, Inc. v. Beshear, 2020 U.S. App. LEXIS 14213

(6th Cir. May 2, 2020). Maryville Baptist Church held a drive-in service on Easter Sunday. But,

pursuant to the prohibition on mass gatherings and executive order closing non-essential

businesses—the same orders challenged in this case—“Kentucky State Police arrived in the

parking lot and issued notices to the congregants that their attendance at the drive-in service

amounted to a criminal act.” Id. at *3. On appeal, the Sixth Circuit considered whether to stay

the district court’s order denying Maryville Baptist Church’s motion to enjoin enforcement of

these restrictions. Id. In its analysis, the Court observed that Maryville Baptist was likely to

succeed on the merits of its claim because “[t]he way the orders treat comparable religious and

non-religious activities suggests that they do not amount to the least restrictive way of regulating

the churches.” Id. at *7.




                                                 9
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 10 of 13 - Page ID#: 227




       Ultimately, the Sixth Circuit opted to enjoin enforcement of the orders only as they

pertained to drive-in services. Id. at * 15. Maryville Baptist does not decide this case, but it is

indicative of what might come. It follows that the prohibition on in-person services should be

enjoined as well. The restrictions which the Sixth Circuit criticized as “inexplicably applied to

one group and exempted from another” are the same restrictions Tabernacle challenges today.

Id. at *11. And, as the Sixth Circuit recognized, “many of the serial exemptions for secular

activities pose comparable public health risks to worship services.” Id. at *10. The prohibition

on mass gatherings is not narrowly tailored as required by Lukumi. There is ample scientific

evidence that COVID-19 is exceptionally contagious. But evidence that the risk of contagion is

heightened in a religious setting any more than a secular one is lacking. If social distancing is

good enough for Home Depot and Kroger, it is good enough for in-person religious services

which, unlike the foregoing, benefit from constitutional protection.

       Finally, the Court is cognizant that absent a temporary restraining order today,

congregants Tabernacle Baptist will be forced to forego in-person service this Sunday.

Tabernacle states it “is committed to physically gathering its congregants in person in its

sanctuary in a manner consistent with social distancing precautions in order to ensure the safety

and well-being of its congregants.” [R. 3-1 at 4.] And, should they be permitted to gather,

Tabernacle has said it will follow the Center for Disease Control’s guidelines on mass

gatherings. Id. On this condition, the Court will GRANT Plaintiff’s Motion for Temporary

Restraining Order.

                                                  B

       Plaintiffs have established a likelihood of success on the merits with respect to their free

exercise claim, and the Court grants their motion for a TRO on that basis. The likelihood of



                                                 10
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 11 of 13 - Page ID#: 228




success on the merits is largely determinative in constitutional challenges like this one, however,

the remaining factors also mitigate in favor of Plaintiffs. As already explained, Tabernacle’s

injury is irreparable. See Elrod, 427 U.S. at 373. To stay the prohibition on mass gatherings with

respect to religious services which observe the social distancing guidelines promulgated by the

Center for Disease Control, as Tabernacle has promised to do, does not harm the Defendants.

Finally, the public interest favors the enjoinment of a constitutional violation. See Martin-

Marietta Corp. v. Bendix Corp., 690 F.2d 558, 568 (6th Cir. 1982).

       While the Court has granted Plaintiff’s and the Attorney General’s Motions for a TRO

based on the free exercise clause of the First Amendment, that is not the only issue before it.

Tabernacle also brings claims grounded in the First Amendment guarantee of freedom to

assemble, the Kentucky Constitution, and Kentucky’s Religious Freedom Restoration Act. [R.

1] These issues are reserved for another day, and will benefit from briefing from the Defendants.

                                                  C

       As a final matter, the Court considers the scope of the TRO. The Attorney General urges

the Court to apply its injunction statewide rather than limiting its application to Tabernacle

Baptist Church. In Califano v. Yamasake, the Supreme Court pointed out that one of the

“principles of equity jurisprudence” is that “the scope of injunctive relief is dictated by the extent

of the violation established, not by the geographical extent of the plaintiff class.” Rodgers v.

Bryant, 942 F.3d 451 (quoting Califano v. Yamasake, 442 U.S. 682 (1979)); see also Trump v.

Int'l Refugee Assist. Project, 137 S. Ct. 2080, 2087 (2017) (per curiam) (“Crafting a preliminary

injunction is an exercise of discretion and judgment, often dependent as much on the equities of

a given case as the substance of the legal issues it presents.”); De Beers Consol. Mines Ltd. v.

United States, 325 U.S. 212, 220, 65 S. Ct. 1130, 89 L. Ed. 1566 (1945) (“A preliminary



                                                 11
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 12 of 13 - Page ID#: 229




injunction is always appropriate to grant intermediate relief of the same character as that which

may be granted finally.”). In the present case, the Executive Order at issue does not just affect

Tabernacle Baptist Church. The Executive Order applies to all churches. Therefore, as the

Eighth Circuit has recently upheld, injunctive relief may extend statewide because the violation

established impacts the entire state of Kentucky.

                                                 III

       The Constitution will endure. It would be easy to put it on the shelf in times like this, to

be pulled down and dusted off when more convenient. But that is not our tradition. Its enduring

quality requires that it be respected even when it is hard.

       In light of the foregoing, the Court will grant Plaintiff’s Motion for a TRO. But the

Court’s review at this stage is preliminary. In depth consideration of the constitutional issues at

play will require additional briefing from the parties, and particularly a response from

Defendants. Expedited consideration is appropriate. Accordingly, and the Court being

otherwise sufficiently advised, it is ORDERED as follows:

       1.      The Motions for Temporary Restraining Order [R. 3; R. 13] are GRANTED;

       2.      Defendants are ENJOINED from enforcing the prohibition on mass gatherings

               with respect to any in-person religious service which adheres to applicable social

               distancing and hygiene guidelines;

       3.      Intervening Plaintiff Attorney General Daniel Cameron’s Motion for Emergency

               Hearing [R. 13] is DENIED AS MOOT;

       4.      A telephonic scheduling conference shall be held Monday, May 11, 2020 at

11:00 a.m., with Judge Van Tatenhove sitting in Frankfort, Kentucky; and




                                                 12
Case: 3:20-cv-00033-GFVT Doc #: 24 Filed: 05/08/20 Page: 13 of 13 - Page ID#: 230




       5.     To join the teleconference, the parties are DIRECTED to call AT&T

Teleconferencing at 1-877-336-1280 and enter Access Code 2086161 (followed by #), and, when

requested, enter the Security Code 09170 (followed by #).

       This the 8th day of May, 2020.




                                              13
